Title: To James Madison from Robert W. Fox, 20 January 1806 (Abstract)
From: Fox, Robert W.
To: Madison, James


                    § From Robert W. Fox. 20 January 1806, Falmouth. “Since my last respects of the   Decemr there have been detained the two following Vessels, the Oliver Woolcott Captn Richards from North Amboy with Sugars bound to Amsterdam, carried into the Mountsbay, and the Lucy Captn Peckham from Baltimore with a Cargo of Sugar, Coffee &ca bound to Nantes put into this port—on the arrival of the latter here I immediately demanded the restoration of Ship & Cargo and protested against the Captors for all losses in consequence of detention—they have since liberated both Ship and Cargo, as they had but little reason to expect to Succeed if they had carried the matter into the Admiralty Courts. Not having the List of arrivals of American Vessels at Plymouth in the last 6 months, I can not forward the list of arrivals in this district for that period. We have nothing new in this neighbourhood. Trade is very dull.”
                    Adds in a postscript: “The packet being detained I have the satisfaction to inform thee that the Olver Woolcot is released, also her Cargo.”
                